lN THE UN|TED STATES D|STR]CT COURT
FOR THE D|STR|CT OF COLORADO

Civi| Action No. 18-cv-01132-CMA-N RN

ALEX NGUYEN and
SARAH NGUYEN,

Plaintiffs,
v.

MA| VU and
HUNG VU,

Defendants.

REPORT & RECOMMENDAT|ON ON

DEFENDANTS’ NlOTlON TO DISMISS FOR FA|LURE TO
STATE A CLA|NI AND FOR NONJO|NDER (DKT. #19);

DEFENDANTS’ MOTION TO DISM|SS FOR FORUM NON CONVEN|ENS (DKT. #-16);

DEFENDANTS’ NIOT|ON CHALLENG|NG REQUEST FOR RETRACT|ON
UNDER THE TEXAS DEFAMAT|ON NlITlGATlON ACT (DKT. #21); AND

PLA|NT|FFS’ OPPOSED MOT|ON FOR LEAVE TO
FlLE SECOND ANIENDED COMPLA|NT (DKT. #32)

N. Reid Neureiter
United States Magistrate Judge

 

This matter is before the Courf on the following:

(1) Defendants’ I\/|otion to Disrniss for Failure to State a Claim and for Nonjoinder
(Dkt. #19);

(2) Defendants’ Motion to Dismiss for Forum Non Conveniens (Dkt. #16);

(3) Defendants’ Motion Cha|lenging Request for Retraction Under the Texas
Defamation Mitigation Aot (Dkt. #21); and

(4) P|aintiffs’ Opposed Motion for Leave to Fi|e Second Amended Comp|aint (Dkt.

#32).

These Motions were referred by Judge Christine Nl. Argue|lo pursuant to two
|V|emoranda dated August 28, 2018 (Dkt. #34 and #36).

The Court has reviewed the parties' filings, taken judicial notice of the Court’s
entire file in this case, and considered the applicable Federal Rules of Civi| Procedure,
statutes, and case |avv. The Court also heard extensive oral argument at a hearing held
on September 28, 2018. Being fully informed, and for the reasons addressed more fully
herein, the Court RECOMMENDS that Defendants’ Nlotion to Dismiss for Fai|ure to
State a C|aim and for Nonjoinder (Dkt. # 19) be GRANTED in part. The Court FlNDS
and CONCLUDES that P|aintiffs’ defamation claim fails to state a claim on which relief
may be granted and therefore should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).
The Motion is DEN|ED in part, to the extent it seeks dismissal for nonjoinder. The Court
further RECOMMENDS that Defendants’ remaining motions be DENIED as moot.

The Court also notes, however, that Defendants’ Motion Chal|enging Request for
Retraction Under the Texas Defamation Mitigation Act (“TDN|A”) (D|<t. #21), seeking
dismissal of Plaintiffs` claim for failing to comply with certain TDMA requirements
(indicating this motion essentially seeks dismissal for failure to state a claim pursuant to
Fed. R. Civ. P. 12(b)(6)), fails to comply with Cl'le Civ. Practice Standard 7.1D(b),
which requires “[a]l| requests for relief under any part of Fed. R. Civ. P. 12 [to] be
brought under a single motion.” As a resu|t, Docket #2'| is a noncompliant motion under
C|V|A Civ. Practice Standard 7.'|A(e)(1), that could have been “denied in whole or part
without prejudice, or their determination delayed relative to compliant motions." C|V|A

Civ. Practice Standard 7.1A(e)(2).

Fina|ly, in light of the Court's recommendation that P|aintiff’s sole claim be
dismissed for failure to state a claim, and the concession by P|aintiffs’ counsel at the
September 28, 2018 hearing that P|aintiffs’ proposed Second Amended Complaint does
not address or rectify the issues raised in Defendants’ N|otion to Dismiss (Dkt. #19), the
Court further RECON|MENDS that P|aintiffs’ Opposed Nlotion for Leave to File Second

Amended Complaint (Dkt. #32) be DENIED as futi|e.

|. Factual Background
A. The Familv Dispute_and Texas Lawsuit-Between First Cousins
This case arises out of a heated family dispute between two first cousins (Dkt.

#10 1]4).1 Plaintiff Sarah Nguyen, her first cousin Teresa Vu, and their respective
spouses (P|aintiff Alex Nguyen and Quoc Le) co-owned a car wash in Houstonl Texas.2
Teresa and Quoc alleged Sarah and A|ex owed them approximately $100,000.00 from
the car wash business On |V|ay 25, 2017, Teresa and Quoc’s FLP sued Sarah and
Alex’s FLP and also A|ex in Texas state court when Sarah and Alex refused to pay them
(the “Texas Lawsuit”) alleging (among other claims) breach of contract, and seeking to

recover lost profits/unpaid distributions among other damages (See, e.g., Fifth

 

1 Because the Court is recommending that P|aintiffs’ Nlotion for Leave to File Second
Amended Complaint be denied as futile, the Court refers to and bases this Report and
Recommendation on the allegations made in P|aintiffs’ Amended Complaint (Dkt. #10).
The Court notes, however, that the operative allegations in both versions of the
complaint are essentially identica|, and during the September 28, 2018 lVlotion Hearing,
counsel for P|aintiffs acknowledged the proposed Second Amended Complaint (Dkt.
#32-1) (“SAC”) does not address or rectify the issues raised in Defendants’ Nlotion to
Dismiss for Failure to State a C|aim (Dkt. #19).

2 The two couples actually co-owned the carwash, Barker Cypress Wash l_l_C, through
two family limited partnerships that each couple established, Le-Vu FLP (formed by
Quoc and Teresa) and Alex Sarah FLP (formed by Sarah and Alex) (Dkt. #10 1115-6).

Amended Petition filed in the Texas Lawsuit, Dkt. iii16-4.)3 Thus, Plaintiffs in this case
were, for all intents and purposes the defendants in the Texas Lawsuit.4

The court in the Texas Lawsuit granted partial summary judgment in favor of Le-
Vu FLP (Quoc and Teresa’s FLP) on December 12, 2017, finding the defendants in that
case (essential|y the Plaintiffs here) M in fact owe money to first cousin Teresa and
Quoc’s FLF’l and ordered defendants to pay approximately $123,000.00 in unpaid
distribution damages value destruction damages costs and attorney fees (Dkt. #16-2).
The parties to the Texas Lawsuit thereafter reached a settlement in February 2018,
pursuant to which the Texas defendants (again, essentially the Plaintiffs here) paid
$14?,000.00 to “purchas[e] all of Le-Vu FLP’s interest in the company” (the “Texas
Sett|ement”) (Dkt. #10 ‘|j 13).

B. The First Cousins’ Parents become Embroiled in the Familv Dispute

The Texas Lawsuit was contentious and, not surprising|y, Teresa’s parents
Defendants Nlai and Hung Vu, took her and Quoc’s side (Dkt. #10 ‘|j 4). To that end, Nlai
and I-lung Vu, who live in Colorado, had a number of conversations with Nlai’s brother

Peter Hoang and his wife Martha (Sarah's parents) regarding the Texas Lawsuit. During

 

3 The Court "may properly consider facts subject to judicial notice, state court pleadings
and matters of public record without converting a motion to dismiss into a motion for
summaryjudgment." Ailen v. Ciements 930 F. Supp. 2d 1252, 1259 (D. Cclo. 2013),
citing Pace v. Swerdlow, 519 F.3d 1067, 1072 (10th Cir. 2008). "The documents may
only be considered to show their contents not to prove the truth of matters asserted
therein.” Tal v. Hogan, 453 F.3d 1244, 1265 n. 24 (10th Cir. 2006).

4 The actual parties to the Texas Lawsuit were l_e-Vu FLP as Plaintiff1 and A|ex, A|ex
Sarah FLP, and Barker Cypress Wash LLC as Defendants. As all counsel
acknowledged at the September 28l 2018 l'vlotion l-learing, Teresa and Quoc ostensibly
were the plaintiffs and Sarah and A|ex the defendants in the Texas Lawsuit.

these conversations-~which allegedly escalated into heated arguments_l\/|ai and Hung
Vu stated their niece Sarah and her husband Alex owed and should pay the Vu's
daughter and son-in~|aw Teresa and Quoc the approximately $100,000 that Teresa and
Quoc sought to recover in the Texas Lawsuit (e.g., Dkt. #10 ‘|j‘jj 4, 8-11). So the
business dispute between the cousins escalated into a family dispute between the
cousins' respective parents

These intra~familylconversations arguments and associated accusations of
misconduct, form the basis of the defamation lawsuit presently before this Court. As
Plaintiffs acknowledge: “lt is within this context [the cousins’ carwash dispute, and filing
of the Texas Lawsuit] that the events regarding the defamation allegations made the
subject of this lawsuit arose” (id. ‘|j 7). Specifica|ly, Plaintiffs here, Sarah and A|ex, allege
that Sarah's aunt and uncle (Defendants N|ai and Hung Vu) made defamatory
statements about them to Sarah’s parents the Hoangs, on approximately five separate
occasions To wit:

(1) on or about August 20, 2016, |V|ai and Hung called Peter "and accused A|ex
and Sarah of stealing $100,000 from Quoc and Teresa. An argument ensued, but this
was the first of many times Mai and Hung accused Alex cf the ” (id. 118);

(2) and (3) on or about February 25, 2017, and again on or about Nlarch 12,
2017, Nlai said to Peter and Niartha “Are you going to get A|ex and Sarah to give Quoc
and [Teresa] Phuong back the $100,000 they robbed of them?” (id. 119);

(4) on or about N|ay 22, 2017, lV|ai said to Peter while visiting Houston “Hey, you

still haven’t got A|ex and Sarah to give the money they stole back yet” (id. ‘|j10); and

(5) on or about June 20, 2017, Mai and Hung toid Peter and lvlartha, “your
children are thieves. They robbed our kids." This statement was made in the course of
an argument where “[p]lastic water bottles were [] thrown” (."d. 1|11).5

A|l of these statements were made to ll/lai’s brother Peter and his wife ll/lartha
(Plaintiff Sarah’s parents), possibly in the presence of a few other immediate family
members6 but none were made to or in the presence of any non-family third party.

Plaintiffs also allege that, on or about August 8, 2017, Peter’s brother1 Dung
Hoang, "cal|ed Peter from Canada, after returning from a trip to Denver1 to warn him
and have him tell Alex Nguyen they should be careful and watch out as she [sic] heard
Mai & Hung making threats" (id. 1j12). Dung allegedly said to Peter “you need to watch
yourself. l heard N|ai talking about their family going to take care of youl your fami|y, and
Alex and Sarah (threaten to take care of the thieves)” (id.). At the September 28, 2018
hearing, P|aintiffs’ counsel confirmed the latter parenthetical statement was counse|’s
characterization of the conversation, not the words actually spoken.

Al| of the alleged defamatory statements were made prior to or within a few
months after the filing of the Texas Lawsuit on lVlay 25, 2017 (id. 11118-11). After the
Texas Court granted summary judgment in favor of the Texas plaintiffs on their claim for

breach of contract, ordering the Plaintiffs here to pay in excess of $100,000.00 in

 

5 |n the SAC, Plaintiffs alleged two additional arguments took place, one in June 2017
and another in OCtober 2017, in which Defendants made similar types of accusations
(Dkt. #32-1 118(d) and (g)).

6 For example, Plaintiffs allege that Peter and lVlai’s brother Dung Hoang, and also the
Vu’s children, Nui and Thai, heard the argument on June 20, 2017 (id. 1111). ln the SAC,
however, Plaintiffs do not allege anyone other than lVlartha, Peter, and Dung Hoang
were privy to the alleged defamatory statements (Dkt. #32-1 111|8(a)-(e) and (g)).

damages (for unpaid distributions value destruction, and also attorney fees), and three
months after the parties to the Texas lawsuit entered the Texas Settlement, Plaintiffs
filed this lawsuit on lV|ay 11, 2018 (Dkt. #1). The suit asserts one claim for defamation
against Defendants N|ai and l-iung Vu based on the statements they made to P|aintiffs’
parentslin-|aws.
|l. Defendants’ Motion to Dismiss for Failure to State a Claim (Dkt. #19)
Defendants argue Plaintiffs' defamation claim (the only claim in this case) fails
pursuant to Fed. R. Civ. P. 12(b)(6) because ali of the alleged defamatory statements
constitute “verbal abuse made in the course of family arguments and demands for
payment which are at most non-actionable ‘verba| abuse’" (Dkt. #19 at 1).7
A. Legal Standard for Nlotion to Dismiss Under Fed. R. Civ. P. 12(b)(6)
Dismissal is appropriate under Rule 12(b)(6) if the plaintiff fails to state a claim
upon which relief can be granted. To survive a motion to dismiss pursuant to Rule
12(b)(6). “a complaint must contain sufficient factual matter, accepted as true1 to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. lqbai, 556 U.S. 662, 678 (2009)
(quoting BeiiAtlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). P|ausibility in this
context means the plaintiff has pled enough factual content to allow “the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged." ld. The
plausibility standard is not a probability requirement--“it asks for more than a sheer

possibility that a defendant has acted unlawfully.” ld,

 

7 Defendants also assert that statements made more than one year before Plaintiffs
filed suit on May 11, 2018 are time-barred. (ld.) A|though this is true, because Plaintiffs
have only brought one claim for defamation based on multiple alleged defamatory
statements and because some of these irrefutably are within the one-year statute of
limitations "dismissal” of any untimely statements would not dispose of the entire claim.

Although “[a] court reviewing the sufficiency of a complaint presumes all of
plaintiffs factual allegations are true and construes them in the light most favorable to
the plaintiff,” Hal'l v. Bellmon, 935 F.2d 1106, 1108 (10th Cir.1991), the court need not
accept conclusory allegations without supporting factual averments Southern Disposal,
lnc., v. Texas Waste, 161 F.3d 1259, 1262 (10th Cir.1998), or legal conclusions lqbal,
556 U.S. at 678. Thus, "[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements do not suffice,” and l'[a] pleading that offers
‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action
will not do.‘ Nor does the complaint suffice if it tenders ‘naked assertion[s]’ devoid of
‘further factual enhancement.”’ ld. (citation omitted). “Where a complaint pleads facts
that are ‘merely consistent with’ a defendant’s |iability, it ‘stops short of the line between
possibility and plausibility of 'entit|ement to relief."’ lot (citation omitted).

in ruling on a motion to dismiss "courts must consider the complaint in its
entirety, as well as other sources courts ordinarily examine when ruling on Rule
12(b)(6) motions to dismiss in particular, documents incorporated into the complaint
by referencel and matters of which a court may take judicial notice.” fn re Gold Res.
Corp. Sec. Lr'tig., 957 F. Supp. 2d 1284, 1291 (D. Colo. 2013), aff'd, 776 F.3d 1103
(10th Cir. 2015).

in the specific context of a motion to dismiss a defamation claim, “because the
threat of protracted litigation could have a chilling effect on the constitutionally protected
right of free speech, prompt resolution of defamation actions by summary judgment or
motion to dismiss is appropriate." Brokers’ Choice ofAm., lnc. v. NBC Unr'versal, lnc.,

138 F. Supp. 3d 1191, 1199 (D. Colo. 2015), aff’d, 861 F.3d 1081 (10th Cir. 2017). For

examp|e, “a motion to dismiss can be granted on the basis that the challenged
publication was substantially true” (r`d.), or where the “a|legedly defamatory statements .
, . are either too vague to state a claim for defamation orl if accurately reported, are

not defamatory as a matter of |aw." Profli'tt v. Comuke, No. C|V.A. 03-CV-00810JL,
2005 WL 2171860, at *2 (D. Colo. Sept. 7, 2005) (Judge Kane). See also Brown v.
O’Bannon, 84 F. Supp. 2d 1176, 1181 (D. Co|o. 2000) (motion to dismiss granted where
alleged defamatory statement, considered in context in which it was made, could not
support defamation claim as a matter of law); Hogan v. Wr'nder, 762 F.3d 1096, 1107
(10th Cir. 2014) (affirming Ru|e 12(b)(6) dismissal of defamation claim based, in part, on
“three statements suggesting [p|aintifi’s] actions amounted to extortion and blackmail,”
because "accusations of extortion are a familiar rhetorical device. We all know of
colloquial or hyperbolic uses of the terms,” and based on the context in which the
statements appeared, "no reasonable reader would interpret the articles’ statement . . .
to mean that [p|aintifi] was being accused of a crime"); Henderscn v. Times Mr'rror Co.,
669 F. Supp. 356 (D. Colo. 1987) (dismissing complaint alleging defamation under Rule
12(b)(6) where defendant's published statements to news reporters calling plaintiff a
"s|eaze-bag agent" who “slimed up from the bayou" were protected by the First
Amendment as a matter of law).

|n ruling on a motion to dismiss a defamation claim, "[w]hether a statement is
defamatory,” as well as "whether allegedly defamatory language is constitutionally
protected opinion is a matter of law” to be determined by the Court. Zueger v. Goss 343
P.3d 1028l 1034 (Colo. App. 2014); Sall v. Banber, 782 P.2d 1216, 1218 (Co|o. App.

1989); Bucher v. Roberts 595 P.2d 239, 241 (Colo. 1979) (“V\lhether a particular

statement constitutes fact or opinion is a question of law."). See also Henderson, 669 F.
Supp. At 357 ("V\lhether a statement is protected by the First Amendment is a question
of law to be determined by the court.”). Similarly, “the meaning of the allegedly
defamatory words is a matter of law left to the court_not a factual allegation to which it
must defer," Fry v. Lee, 2013 COA 100 1j 29 (Colo. App. 2013).
B. Choice of Law

|n their briefing on the Motion to Dismiss for Failure to State a C|aim, neither
party specifically addresses whether Colorado or Texas law applies to P|aintiffs’
defamation claim.B The alleged defamatory statements were made in Colorado, but
allegedly caused reputational harm to Plaintiffs in Texas At the September 28, 2018
hearingl P|aintiffs’ counsel stated his position that Colorado law applies because the
allegedly defamatory statements were made in Colorado. Defendants in their Motion
(Dkt. #19), rely almost exclusively on Colorado authority addressing defamation, and
therefore appear to implicitly agree that Colorado law governs whether the statements
at issue are defamatory.9

A|though not cited by either party, the Court notes that the Restatement (Second)
of Conflict of Laws § 149 (1971) provides that "[i]n an action for defamation, the local

law of the state where the publication occurs determines the rights and liabilities of the

 

3 |n their Response to lVlotion to Dismiss for Forum Non Conveniens Plaintiffs do
specifically assert that “Co|orado law of defamation applies because the allegedly
defamatory statements were made in Colorado," but without citing any authority (Dkt.
#17 at 2).

9 Although after citing and relying on Colorado law1 Defendants also "assert that Texas

law applies to most if not all of this case,” but without specifically identifying to which
aspects of the case Texas law might not apply (Dkt. #19 at 6) (emphasis added).

10

parties"-_which here would be Colorado law_“except as stated in § 150, unless with
respect to the particular issue, some other state has a more significant relationship
under the principles stated in § 6 to the occurrence and the parties in which event the
local law of the other state will be applied." l find Restatement (Second) of Conflict of
Laws § 150 (1971) does not apply because it pertains to multistate defamation, and
P|aintiffs’ counsel made clear during the September 28, 2018 Motion Hearing that
P|aintiffs‘ defamation claim is premised solely on statements made by Defendants in
Colorado.l°

Because neither party has argued Colorado law does not apply, and in fact
Defendants in their briefing specifically rely on Colorado law of defamation, the parties
“appear to agree that Colorado law controls [Plaintiffs’ defamation claim in] this diversity
action,” and “[t]herefore the Court applies Colorado substantive law.” Zykronr'x, lnc. v.
Conexant Sys, lnc., No. 16-CV-00163-KLM, 2017 WL 5624577, at *3 (D. Colo. Nov. 22l
2017) (citing TMJ implants lnc. v. Aetna, lnc., 498 F.3d 1175, 1180-81 (10th Cir. 2007)
("The parties agree that the applicable substantive law is that of Colorado . . . We

therefore assume that this case is governed by Colorado substantive law.")).11

 

10 ln their lVlotion for Leave to File SAC, and proposed SAC, Plaintiffs further clarify that
they “are seeking to recovery [sicj for only the statements that were made in Colorado”
(Dkt. 32-1 11 8).

11 |n addition, “the parties have not identified any conflict between the law[s] of
[Co|orado and Texas vis~a-vis defamation] that would be dispositive,” and thus l‘[i]t
appears that choice of law will not significantly affect the outcome of the dispute.” Copr'c
ins Co. V. Wells Fargo Bank, N.A., 767 F. Supp. 2d 1191, 1205 (D. Colo. 2011).

11

C. Analysis

Since defamation is a state law claim, andl as discussed above, it appears the
parties agree Colorado law applies to Plaintiffs’ defamation claim, | look to Colorado
state law on defamation to determine whether Plaintiffs have stated an actionable claim.
l‘|n Colorado, the elements of a cause of action for defamation are: (1) a defamatory
statement concerning another, (2) published to a third party; (3) with fault amounting to
at least negligence on the part of the publisher; and (4) either actionabi|ity of the
statement irrespective of special damages or the existence of special damages to the
plaintiff caused by the publication.’l Williams v. Dist. Court, Second Judicial Dist., City &
Cty. of Denver, 866 P.2d 908l 912 n.4 (Colo. 1993).12

As noted above, "[w]hether a statement is defamatory is a question of law," and a
Court's determination as to this issue is informed by First Amendment principles
Zueger, 343 P.3d at 1034. Thus, for example, “pure opinion . . . cannot be defamatory,
[andj is equally protected [by the First Amendment] regardless of whether the
addressee is public or private or whether the issue is of public or only private concern."
Sall, 782 at 1218. General|y, “[o]nce a court needs to speculate concerning the meaning
the [ai|eged defamatory] statement purports to convey . . . we enter the area of opinion
as opposed to factual assertion.” Bucher, 595 P.2d at 241.

The Colorado Supreme Court has stressed that in examining an alleged
defamatory statement to determine whether it is actionable versus protected, “[i]t would

not be possible to adopt a hard and fast rule which could govern every situation,” and

 

12 Ora| defamation is slanderl while that which is written is libel. Walters v. Linhcf, 559 F.
Supp. 1231, 1234 (D. Colo. 1983). Here we are dealing only with spoken statements or
alleged slander.

12

therefore “[p]rotecting the important competing interests of free speech and reputation
requires a flexible approach anchored in the context of each cause of action.” Bums v.
McGraw Hill' Broadcasting, lnc., 659 P.2d 1351, 1360 (Colo. 1983). Three factors drive
a court’s analysis: how a statement is phrased (which often reveals how the statement
was intended to or reasonably would be perceived); the entire context in which the
statement was made (i.e., the court will not focus on any one particular word or phrase);
and “a|l of the circumstances surrounding the statement, including the medium through
which it is disseminated and the audience to whom it is directed." Sail, 782 P.2d at
1218.

Defamaticn may be either per se or per quod. l‘The distinction . . . is that to be
[defamation] per se the [defamatory statement] must carry its defamatory imputation on
its face and is actionable without an allegation or proof of damages; but any
[defamation] which does not carry such imputation on its face is [defamation] per
quod and is actionable only where special damages are pleaded and
proved." McGettigan V. Dr' ll/lare, 173 F. Supp. 3d 1114, 1126 (D. Colo. 2016) (finding
statement did not constitute defamation per se where it was not “on its face . . .
unmistakably injurious to plaintiff,” and thus granting defendant's motion to dismiss
defamation claim) (citing lnter-State Detectr've Bur., lnc. v. Denver Post, lnc., 484 P.2d
131, 133 (1971)).

Where, as here, "-a plaintiffs complaint is bereft of any allegation of special
damages attributable to the defamatory statement, the statement is actionable only if,
on its face and without the aid of extrinsic proof, it is unmistakably recognized as

injurious” Brown, 84 F. Supp. 2d at 1181, citing Fort v. Holt, 508 P.2d 792, 794 (Colo.

13

App. 1973) (only statements rendering plaintiff “contemptible or ridiculous in M
estimation, expos[ing] [p|aintifH to M hatred or contempt, or hinder[ing] virtuous men
from associating with them” are actionable in the absence of special damage
allegations) (emphasis added). "|t is for the court to determine whether a statement is
libelous or slanderous per se,” and in doing so the court should consider “the context in
which [the alleged defamatory] statement was uttered” ld. ln additionl “[djefamation per
se has been narrowly construed," with Colorado courts "not[ing] that per se
classifications and presumed damages are not favored.” Keohane v. Wflkerson, 859
P.2d 291, 301 (Colo. App. 1993), aff’d sub nom. Keohane v. Stewan‘, 882 P.2d 1293
(Colo. 1994).
1. The A||eqed Statements Are Not Defamatorv Per Se as a lVlatter of Law

The gist of the alleged defamatory statements made by Defendants Nlai and
Hung Vu to Nlai’s brother Peter and his wife |V|artha about their daughter (and Nlai &
Hung’s niece), Plaintiff Sarah, is that Sarah and her husband Alex unlawfully took or
retained money (approximate|y $100,000.00) from Defendants’ daughter and son-in-
|aw, Teresa and Quoc, “through the [couples’ jointly-owned] car wash business,” and
thus were “thieves" (see, e.g., Dkt. #10 ‘|j4). Defendants allegedly used the words
“robbed” or "sto|e” to describe the unlawful retention of funds Plaintiffs argue these
“statements are classic actionable defamatory statements" that are not "mere|y ‘verba|
abuse’ and ‘opinion'" (see Dkt #20 at 2), and that because, on their face1 these
statements accuse Plaintiffs of having committed a crime-theft or robbery_it would be
inappropriate to grant Defendants' Nlotion to Dismiss The Court disagrees And

Colorado and Tenth Circuit precedent supports this conclusion

14

First, the law is clear that when a court assesses whether language is
defamatory as a matter of |aw, it must look at the totality of the circumstances
surrounding the statements in question, as well as the entire context in which they were
made. See, e.g., Sall, 782 P.2d at 1218. Here, the circumstances and context as
alleged in the complaint are a family dispute over money. One set of family members
Defendants the Vusl were trying to encourage the parents of their nlece, Plaintiff Sarah,
to get Sarah and her husband Alex to pay money allegedly owed to the Vus’ daughter
and son-in-law, Teresa and Quoc. Teresa and Quoc had, in fact, filed a lawsuit alleging,
in public pleadings that Plaintiffs had wrongfully retained money owed Teresa and
Quoc from the family carwash business they co-owned.

For the parents of one cousin (the vus) to tell a brother and sister-in-|aw (the
Hoangs) that the niece and nephew (Plaintiffs here, defendants in the Texas lawsuit)
were "thieves” who should pay the money they owed, in the context of a pending family
dispute over money, where the alleged statements were never made or published
outside the immediate familyl simply does not rise, without more, to an actionable
defamation claim. ln short, given the broader context of this family disputeI | conclude
these are not actionable defamatory statements under Colorado law. Furthermore, in
the end, the niece and nephew who allegedly owed the money (Plaintiffs here) did, in
fact, pay their cousins the Vusl daughter and son-in-law, more than $100,000.00 to

resolve the Texas lawsuit ((Dkt. #10 ‘|j 13), reflecting the apparent good faith basis for

15

the Vus’ stated belief that their daughter and son-in-|aw were owed money by
Plaintiffs13

The Colorado Supreme Court specifically addressed alleged defamatory
statements nearly identical to those allegedly made here in Cinquanta v. Burdett, 388
P.2d 779 (Colo. 1963). The defendant in Cr`nquanta allegedly said to the plaintiff in
relation to work the defendant had done at plaintiffs restaurant that he had not been
paid forl and in front of others during “a heated argument in plaintiffs restaurant,” “|
don't like doing business with crooks ¥ou’re a dead beat. You’ve owed me $155.00 for
three or four months You’re crooks." ld. at 799. The plaintiff in Cr'nquanta alleged these
statements were defamatory per se because they imputed to him either a criminal
offense or financial irresponsibility and dishonesty in his business ld. at 780. The court
disagreed

Stating that alleged defamatory “words must impute conduct constituting a
criminal offense chargeable by indictment or by information either at common law or by
statute and [be] of such kind as to involve infamous punishment or moral turpitude
conveying the idea of major social disgrace," the Cinquanta court concluded the word
“crook," while derogatory, "does not in and of itself impute the commission of a crime . .
. [i]n view of the popular use of the word ‘crook' in common language to denote conduct
with which the speaker is displeased and with so many dictionary definitions of the word

which refer to matters not chargeable as a crime.” ld. (emphasis in original.)

 

13 Although not an independent basis for my Ftecommendation1 it is worth noting that
P|aintiffs’ make only conclusory allegations of fault and falsity, necessary elements of
their defamation claim. Williams, 866 P.2d at 912 n. 2. They allege, for example, that
there was no "proof of theft” in the Texas Lawsuit, and that they "wil| show . . . that the
statement or statements was or were false" (Dkt. #10 ‘|j1j 13-14).

16

According|y, the court held "that the naked use of the word ‘crook’ does not constitute
slander per se." ld.1‘1 Cf. Hogan, 762 F.3d at 1107 (“accusations of extortion are a
familiar rhetorical device,” and alleging someone engaged in blackmail or extortion often
is “merely hyberbo|e and rhetorical flourish” that is not actionab|e); Milkovich v. l_orar'n
Joumal Co., 497 U.S. 1, 16-17 (1990) ("Rejecting a contention that liability could be
premised on the notion that the word ‘blackmai|’ implied the developer had committed
the actual crime of blackmail, we held that ‘the imposition of liability on such a basis was
constitutionally impermissible_that as a matter of constitutional |aw, the word
‘biackmai|’ in these circumstances was not slander when spoken, and not libel when
reported in the Greenbelt News Review.”’) (quoting Greenbelt Coop. Publ’g Assn., lnc.
v. Bresl'er, 398 U.S.. 6, 13 (1970)).

The Cinquanta court also stressed that, in determining whether a statement
imputes a crime, it may "not isolate the offending words from their context,” but instead
“must examine the words in the light of the total attendant circumstances." 380 P.2d at
780. ln determining whether statements are defamatory per se, the words used “must
be taken in context and in light of ali the circumstances attendant upon the utterances.”
ld. at 781. There_as here-“the words were uttered . . . in reference to the refusal of
the plaintiff to pay" money allegedly owed, “conduct which is obviously not criminal in

nature.” ld. See also ll/link v. Knox, 613 F.3d 995, 1005 (101h Cir. 2010) (“Context is

 

14 The same holds true of bare statements that Plaintiffs were "thieves.” Seel e.g.,
Speed v. Scott, 787 So. 2d 626, 633 (l\/liss. 2001) (“the law is settled that the mere use
of the label ‘thief‘ is insufficient” to establish slander per se.)

17

crucial and can turn what, out of context, appears to be a statement of fact into
‘rhetorical hyperbo|e,’ which is not actionab|e.").

|n this same vein, the Cr`nquanta court observed that “[m]ere words of abuse
spoken in outbursts of excitement or passion do not constitute slander per se," and
“[t]he fact that the language is offensive to the plaintiff does not in itself make the words
used slander per se." ld. at 780. Nlore than a decade |ater, the Colorado Supreme Court
similarly “emphasize[dj that the mere use of foul, abusive, or vituperative language . . .
does not constitute a defamation.” Bucher, 595 P.2d at 241-42. lt also stressed: “the
most repu|sive speech enjoys immunity provided it falls short of a deliberate or reckless
untruth.” ld. (quoting l_r'nn v. Plant Guard Workers Loca, 383 U.S. 54 (1966)). The court
in Bucherwent on to note that "[t]he rationale of th[is] rule is explained in Comment e of
Restatement (Second) of Torts, § 566 (1976), as follows:

Verba| abuse. There are some statements that are in form
statements of opinion, or even of fact, which cannot reasonably be
understood to be meant literally or seriously and are obviously
mere vituperation and abuse. A certain amount of vulgar name-
calling is frequently resorted to by angry people without any real
intent to make a defamatory assertionl and it is properly
understood by reasonable listeners to amount to nothing more.
This is true particularly when it is obvious that the speaker has lost
his temper and is merely giving vent to insult.
ld. See also Solomon v. Nat’l Enquirer lnc., No. C|V. A. DKC 95-3327, 1996 WL
635384, at *3 (D. Nld. June 21, 1996) (“|n today‘s world, one simply is required to
overlook a certain amount of undignified verbiage in everyday encounters”)
| find the reasoning and rulings in Cinquanta, Bucher, and l_r'nn, as well as

comment e to Restatement (Second) of Torts, § 566, compelling and applicable in this

case. Again, all of the allegedly defamatory statements made by Defendants arose in

18

relation to a family dispute in which Defendants’ daughter and son-in-law alleged that
Plaintiffs were not paying money owed them in relation to a jointly-owned family
company. The ensuing arguments_between the cousins and between the parents of
the cousins_were, not surprising|y, heated, passionate (one party allegedly threw an
empty water bottle at the other), involved outbursts of angerl and may easily be
characterized as vituperative.15 lt also simply defies logic that Plaintiffs‘ parents
"properly understood,” much less actually believed, any of the alleged "name-cal|ing" by
Defendants~_e.g., that Plaintiffs literally were thieves as opposed to bad business
partners who had done their cousins wrong. Therefore, l conclude as a matter of |aw,
just as the court did in Bucher, that "[t]he abusive statement[s] here could not have
reasonably been understood to be taken literally or seriously and amounted to no more
than rhetorical hyperbole uttered in an outburst of anger," and therefore that these
statements do not rise to the level of being actionable defamation per se. Bucher. 595
P.2d at 242.

|f these types of alleged defamatory statements made by and between family
members were deemed defamatory per se, it would open up the floodgates of litigation
by family members who, during heated arguments with other family members were
called names or accused of doing terrible things where no one other than family

members heard the allegedly slanderous statements

 

15 Defined by the cn|ine Oxford Living Dictionary as "bitter and abusive”
(https:l/en.oxforddictionaries.comldefinitionlvituperative), and by the online Cambridge
Dictionary as “a spoken or written attack [] full of angry criticism”
(https:lldictionary.cambridqe.orqlusldictionarvlenqlishlvituperativel.

19

2. The A|leqed Statements Are Qua|ifiedly Privileqed as a l\l|atter of Law

Even if, however, the alleged statements were defamatory per se, | nevertheless
would still recommend dismissal because | conclude the statements were privileged by
virtue of the family relationship between the parties “lt is a preliminary question of law
for the court to determine whether the circumstances give rise to a privilege." Walters v.
Linhof, 559 F. Supp. 1231, 1236 (D. Colo. 1983). l find the circumstances here give rise
to a privilege that was not abused, warranting dismissal of Plaintiffs' defamation claim.

The Restatement (Second) of Torts § 597 "gives a conditional privilege to
communications between members of a family other than those between husband and
wife” in recognition of the fact that “[e]veryone has a sufficient interest in the physical,
moral and social well-being of the members of his immediate family to make it proper for
him to protect their well-being by the publication of defamatory matter of another the
knowledge of which by the recipient, if it were true, would be of service in protecting
their well-being.” ld. comments b and c. See also Defamation: A Lawyer’s Guide § 2:27
(July 2018 Update) (“The general rule accords to a family member-publisher a qualified
privilege to communicate defamatory matter to another family member as long as the
publisher has ‘a correct or reasonable belief’ that he or she has information concerning
‘the well being of a member of the immediate fami|y` of the publisher."); C. S. W. Jr.,
Annotation, Communlcatlons between relatives or members of a family as publication or
subject of privilege Wlthln law of libel and slander, 78 A.L.R. 1182 (original|y published in
1932); Colo. Jury lnstr., 4th - Civil 22:18, Note 3 (“Examples of qualifiedly privileged

occasions include . . . family relationships”).

20

Although l recognize that a conditional or qualified privilege may be “lost where
the defendant made the statement with malice, or knowledge of its falsity, or in reckless
disregard of its truth,”16 and that “[tjhe actual malice determination is generally a
question of fact,” the Tenth Circuit has expressly recognized that a "court may
determine the question [of malice] as a matter of law if the defamatory language,
together with the admitted facts is such that it must have been used honestly and in
good faith by the defendant.” ll/chonald v. Wr`se, 769 F.3d 1202I 1220 (1 011' Cir. 2014)
(emphasis in origina|) (citing Prlce v. Conoco, lnc., 748 P.2d 349l 351 (Colo. App.
1987)). lf any circumstances warrant making this determination as a matter of law, it is
those presently before the Court.

Defendants here had a qualified privilege to make the alleged defamatory
statements to members of their immediate fami|y, which “privi|ege creates a
presumption that the alleged defamatory communication[s] [were] made in good faith
and without malice.” ld., citing Wllllams v. Boyle, 72 P.3d 392, 401 (Colo. App. 2003).
“Where a communication has been determined to be subject to a qualified privilege, the
burden is on the plaintiff to prove that the defamatory statements were made with actual
malice.” Dominguez v. Babcocl<, 696 P.2d 338, 342 (Colo. App. 1984), aff'd, 727 P.2d

362 (Colo. 1986).

 

16 “[A] publication of defamatory matter upon an occasion giving rise to a privilege1 if
made solely from spite or ill willl is an abuse and not a use of the privilege,” which will
cause the privilege to be lost; but “the fact that the publication is inspired in part by
resentment or indignation at the supposed misconduct of the person defamed does not
constitute an abuse of the privilege." Restatement (Second) of Torts § 603 (1977),
comment a (emphasis added).

21

The court employs a subjective standard in determining whether a statement was
made with “ma|ice." Colo. Jury lnstr., 41h - Civil 22:3l Note 2. Where, at the time of
publication, a defendant did not publish the statement either knowing it was false or with
reckless disregard of its falsity, there is no malice. ld. Note 4. See also Flnk v.
Comblned Commc’ns Corp., 679 P.2d 1108, 1111 (Colo. App. 1984). “The test for
determining whether statements are published with reckless disregard is 'whether there
is sufficient evidence to permit the conclusion that the defendant in fact entertained
serious doubts as to the truth of his publication.’” Fr'nk, 679 P.2d at 1108. "[|]l| will and
bad motive toward the plaintiff are not elements of actual malice.” ld. See also Co|o.
Jury |nstr., 4111 - Civil 22:3, Note 4 (“The fact that the defendant may have published the
defamation out of ‘spite, hostility or deliberate intention to harm’ does not constitute
'actual malice.”’). And “the failure to investigate or mere negligence on the party of the
publisher . . . without more, does not constitute actual malice.” Domlnguez, 696 P.2d at
342. See also l-larte-Hanks Commc’ns, lnc. v. Connaughton, 491 U.S. 657, 688 (1989)
(fai|ure to investigate, even where a reasonable person would have done so, is not
sufficient to establish reckless disregard). Even assuming the published statements
were falsel such falsity, of itselfI is not sufficient to raise the inference that they were
maliciously inspired. l_lng v. Whlttemore, 343 P.2d 1048l 1051 (Colo. 1959).

P|aintiffs’ only allegations of malice in this case are conclusory and devoid of
factual enhancement They perfunctorin allege "[t]he statements were made in a direct
and malicious manner to intentionally harm plaintiffs” (Dkt. #10 ‘[j4)1 and "Piaintiffs will
show that defendants acted with malice" (id.1j14). The undisputed facts reflect that

there was a pending lawsuit (the Texas Lawsuit) accusing the Plaintiffs of unlawfully

22

withholding money from Defendants' daughter and her husband; that the Court in the
Texas Lawsuit entered summary judgment against Plaintiffs finding they did, in fact,
owe money (more than $100,000) to Defendants’ daughter and her husband; and that
the Texas Lawsuit “was resolved in February of 2018 with Barker Cypress Wash, LLC
[Plaintiffs’ company] purchasing all of Le-Vu FLP’s interest in the company for
$147,000" (ld. 1113)-i.e., Plaintiffs ultimately paid Defendants’ daughter and son-in-|aw
the more than $100,000 that Defendants alleged was owed. Accordingly, Plaintiffs
cannot plausibly allege that the infra-family allegations of thievery were made with
malice.

| therefore determine as a matter of law that the alleged “defamatory |anguage,
together with the admitted facts is such that it must have been used honestly and in
good faith by the [D]efendant[s],” and thus was qualifiedly privileged as a matter of law.
lt/chonald, 769 F.3d at 1220. Again, if | were to recommend otherwisel it is difficult to
imagine a heated or contentious family argument that would got give rise to an
actionable claim for defamation per se. The Court, therefore, is not prepared to
recognize such a claim in this particular context

Conclusion

For the reasons set forth above, it is hereby RECON|MENDED that:

Defendants’ l\llotion to Dismiss for Failure tc State a C|aim and Nonjoinder (Dkt. #19) be
GRANTED in part and DENlED in part as follows:

GRANTED to the extent it seeks dismissal for P|aintiffs’ failure to state a claim

upon which relief may be granted, and

DENlED to the extent it seeks dismissal for nonjoinder;

23

Defendants’ l\/lotion to Dismiss for Forum Non Conveniens (Dkt. #16) and Motion
Cha|lenging Request for Retraction Under the Texas Defamation Mitigation Act (Dkt.
#21) be DENlED as moot; and
Plaintiffs’ Opposed lVlotion for Leave to File Second Amended Complaint (Dkt. #32) be
DENlED as futile.

lT |S ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall have
fourteen (14) days after service of this Recommendation to serve and file any
written objections in order to obtain reconsideration by the District Judge to
whom this case is assigned. A party’s failure to serve and file specific, written
objections waives de novo review of the Recommendation by the District Judge,
Fed. R. Ci_v. P. 72(b); Thomas v. Arn, 474 U.S. 140, 147-48 (1985), and also waives
appellate review of both factual and legal questions lillaan v. Colo. Dep’t of Corr.,
183 F.3d 1205, 1210 (10th Cir. 1999); 'l'alley v. Hesse, 91 F.3d 1411,1412-13(10th
Cir. 1996). A party’s objections to this Recommendation must be both timely and
specific to preserve an issue for de novo review by the District Court or for
appellate review. United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(1oth cir. 1996).

DateZQ/` October 30, 2018

 

N. Reid Neureiter
United State l\/lagistrate Judge

24

